         Case 8:20-cv-00748-GJH Document 32 Filed 11/17/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                   DISTRICT OF MARYLAND (GREENBELT)
______________________________________________________________________________

ANNIE JEAN JOHNSON,                                          CASE NO. 8:20-cv-00748-GJH
           Plaintiff,

       vs.

WELLS FARGO BANK, NA; EQUIFAX
INFORMATION SERVICES, LLC;
EXPERIAN INFORMATION SOLUTIONS,
INC.; and TRANS UNION, LLC;
             Defendants.
______________________________________________________________________________

                STIPULATION OF DISMISSAL WITH PREJUDICE
      BETWEEN PLAINTIFF AND DEFENDANT TRANS UNION, LLC ONLY
______________________________________________________________________________

       Plaintiff Annie Jean Johnson (“Plaintiff”), by counsel, and Defendant Trans Union, LLC

(“Trans Union”), by counsel, hereby stipulate and agree that all matters herein between them have

been compromised and settled, and that Plaintiff’s cause against Trans Union only should be

dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

                                             Respectfully submitted,



Date: November 17, 2020_                     /s/ Kevin C. Williams (with consent)
                                             Kevin C. Williams, Esq.
                                             Law Office of Kevin Williams
                                             8403 Colesville Road, Suite 1100
                                             Silver Spring, MD 20910
                                             Telephone: (301) 399-1700
                                             Fax: (240) 252-3036
                                             E-Mail: kevin@kwesquire.com

                                             Counsel for Plaintiff Annie Jean Johnson
        Case 8:20-cv-00748-GJH Document 32 Filed 11/17/20 Page 2 of 3



Date: November 17, 2020_           /s/ Susan R. Shan
                                   Robert J. Schuckit, Esq. (MD Federal Bar #14125)
                                   Susan R. Shan, Esq. (813810)
                                     (admitted Pro Hac Vice)
                                   Schuckit & Associates, P.C.
                                   4545 Northwestern Drive
                                   Zionsville, IN 46077
                                   Telephone: (317) 363-2400
                                   Fax: (317) 363-2257
                                   E-Mail: rschuckit@schuckitlaw.com
                                            sshan@schuckitlaw.com

                                   Counsel for Defendant Trans Union LLC




                                   Page 2 of 3
           Case 8:20-cv-00748-GJH Document 32 Filed 11/17/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 17th day of November, 2020. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Kevin C. Williams, Esq.                            John Curtis Lynch, Esq.
 kevin@kwesquire.com                                john.lynch@troutman.com
 Nathan Daniel Adler, Esq.                          Dia Rasinariu, Esq.
 nda@nqgrg.com                                      drasinariu@jonesday.com

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 17th day of November, 2020

properly addressed as follows:

 None.



                                              /s/ Susan R. Shan
                                              Robert J. Schuckit, Esq. (MD Federal Bar #14125)
                                              Susan R. Shan, Esq. (813810)
                                                (admitted Pro Hac Vice)
                                              Schuckit & Associates, P.C.
                                              4545 Northwestern Drive
                                              Zionsville, IN 46077
                                              Telephone: (317) 363-2400
                                              Fax: (317) 363-2257
                                              E-Mail: rschuckit@schuckitlaw.com
                                                       sshan@schuckitlaw.com

                                              Counsel for Defendant Trans Union LLC




                                              Page 3 of 3
